Citation Nr: 1040688	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina




THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from November 1982 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of 
September 2004, which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his November 2007 substantive appeal, the Veteran requested a 
Board hearing, to be held at the RO (i.e., Travel Board hearing).  
A Travel Board hearing was scheduled for August 2010 before the 
undersigned, but the Veteran failed to report.  If an appellant 
fails to appear for a scheduled hearing no further request for a 
hearing will be granted in the same appeal unless such failure to 
appear was with good cause and the cause for the failure to 
appear arose under such circumstances that a timely request for 
postponement could not have been submitted prior to the scheduled 
hearing date.  38 C.F.R. § 20.704(d) (2010).  A motion for a new 
hearing date following a failure to appear for a scheduled 
hearing must be in writing, must be filed within 15 days of the 
originally scheduled hearing date, and must explain why the 
appellant failed to appear for the hearing and why a timely 
request for a new hearing date could not have been submitted.  
Id.  
Whether good cause for such failure to appear and the 
impossibility of timely requesting postponement have been 
established will be determined by the Member who would have 
presided over the hearing.  Id.   

On the day of his hearing the Veteran who wrote to request 
another hearing.  He lives approximately 120 miles from the 
hearing location, and explained that he had been unable to report 
for his hearing because of financial difficulties, which he had 
expected would be resolved by the time of the hearing.  
Specifically, he had expected to receive a monthly check from the 
VA by then, based on experience from previous months.  The 
undersigned finds that good cause for the failure to appear for 
the scheduled hearing has been shown, and that it is reasonable 
to conclude that under the circumstances, he could not have 
timely requested a postponement.  Therefore, he may be scheduled 
for another hearing.  

The hearing is to be rescheduled for the next available hearing 
date at the same facility after the appellant or his or her 
representative gives notice that the contingency which gave rise 
to the failure to appear has been removed.  Id.  In this case, 
however, the Veteran indicated that the contingency-namely, a 
late benefits check-was short-term.  Therefore, the RO may 
proceed to schedule the hearing, without waiting for the Veteran 
to give notice that the contingency has been resolved.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


